      Case 5:19-cv-04067-SAC-ADM Document 89 Filed 09/08/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JOEY L. RITCHIE,

            Plaintiff,

            v.                                           Case No. 19-4067-SAC-ADM

 WAL-MART STORES EAST, L.P.,

            Defendant.


                              MEMORANDUM AND ORDER

       Plaintiff Joey L. Ritchie (“Ritchie”) worked for defendant Wal-Mart Stores East, L.P.

(“Walmart”) for over twenty years, from 1995 until August 2018. Ritchie claims Walmart

discharged him because of his age and in retaliation for him making an open-door complaint about

Walmart not paying him wages he was promised. Walmart, on the other hand, contends that it

properly terminated his employment for violating the company’s financial integrity rules when he

paid maintenance and repair vendors directly, rather than through Walmart’s centralized “service

channel.”

       This case is now before the court on two motions relating to a twelve-page email with

attachment (the “Document”). The Document catalogs a variety of concerns raised by Walmart

store and market managers, including feedback about those concerns from Walmart’s home office.

When Walmart produced the Document, it designated it as “Confidential” under the protective

order in this case and redacted most of the Document other than the cover email and the section

relating to the service channel. Those portions of the Document remain intact and visible. The

parties dispute the propriety of Walmart’s redactions of the rest of the document. Walmart seeks

a protective order because it contends the redacted information is not relevant and constitutes
      Case 5:19-cv-04067-SAC-ADM Document 89 Filed 09/08/20 Page 2 of 7




confidential business information. (ECF 69.) Ritchie, on the other hand, moves the court to

compel production of an unredacted version of the Document. (ECF 71.)

       As discussed in further detail below, Ritchie has shown that the redacted information may

be relevant, and Walmart has not demonstrated good cause for a protective order. The court

therefore grants Ritchie’s motion to compel and denies Walmart’s motion for protective order.

I.     LEGAL STANDARD

       Under Federal Rule of Civil Procedure 26(c)(1), the court may, for good cause, “issue an

order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense.” Rule 26(c)(1) permits a court to issue a protective order authorizing redactions. See

FED. R. CIV. P. 26(c)(1)(D) (authorizing a protective order limiting the scope of disclosure or

discovery to certain matters); FED. R. CIV. P. 26(c)(1)(G) (authorizing a protective order requiring

that confidential commercial information “not be revealed or be revealed in a specified way”); see

also Am. Mfrs. Mut. Ins. Co. v. Payton Lane Nursing Home, Inc., No. CV 05-5155 (AKT), 2009

WL 10701187, at *4 (E.D.N.Y. Nov. 18, 2009) (applying the standard in Rule 26(c)(1) to a motion

for a protective order authorizing redactions). Rule 26(c)(1)’s good-cause standard is “highly

flexible, having been designed to accommodate all relevant interests as they arise.” Rohrbough v.

Harris, 549 F.3d 1313, 1321 (10th Cir. 2008). “Rule 26(c) confers broad discretion on the trial

court to decide when a protective order is appropriate and what degree of protection is required.”

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

II.    ANALYSIS

       Ordinarily, a party may not unilaterally redact information from documents it produces in

litigation simply because the redacted information is irrelevant or non-responsive. See Fish v.

Kobach, No. 16-2105-JAR-JPO, 2017 WL 1373882, at *7 (D. Kan. Apr. 17, 2017); HR Tech., Inc.



                                                 2
      Case 5:19-cv-04067-SAC-ADM Document 89 Filed 09/08/20 Page 3 of 7




v. Imura Int’l U.S.A., Inc., No. 08-2220-JWL, 2010 WL 4792388, at *5-*6 (D. Kan. Nov. 17,

2010). Federal Rule of Civil Procedure 34 requires a party to produce or permit inspection of

responsive documents, not just relevant information contained in those documents. HR Tech.,

2010 WL 4792388, at *5. Permitting indiscriminate redactions inserts “‘another step in the

process,’ [that] would invite additional discovery disputes and undermine Fed. R. Civ. P. 1’s

directive to construe the Rules to advance the just, speedy, and inexpensive determination of

cases.” Fish, 2017 WL 1373882, at *7 (quoting HR Tech., 2010 WL 4792388, at *5). Further,

redactions are “both unnecessary and potentially disruptive to the orderly resolution of the case”

because parties are not ordinarily harmed by producing irrelevant or sensitive information that is

already subject to a protective order restricting its dissemination and use. See HR Tech., 2010 WL

4792388, at *5.

       However, a party may redact information in otherwise discoverable documents by meeting

its burden to show the propriety of the redactions. See McNabb v. City of Overland Park, No. 12-

2331-CM-TJJ, 2014 WL 1152958, at *4 (D. Kan. Mar. 21, 2014). For example, a party may

demonstrate good cause to support narrowly tailored redactions of limited information that is not

relevant to the issues in the case by establishing specific, significant competitive harm that would

result from disclosure. See, e.g., Ad Astra Recovery Servs., Inc. v. Heath, No. 18-1145-JWB-

ADM, 2020 WL 5057482, at *10-*11 (D. Kan. Aug. 27, 2020) (Mitchell, J.) (granting protective

order where the producing party submitted detailed declarations to support the redactions).

       A.      The Redacted Information May Be Relevant.

       Here, Walmart argues a protective order denying Ritchie discovery of the unredacted

Document is appropriate because the redacted information is not relevant. “Parties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and



                                                 3
        Case 5:19-cv-04067-SAC-ADM Document 89 Filed 09/08/20 Page 4 of 7




proportional to the needs of the case.” FED. R. CIV. P. 26(b)(1). Relevance is “construed broadly

to encompass any matter that bears on, or that reasonably could lead to other matter that could bear

on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,

351 (1978); see Rowan v. Sunflower Elec. Power Corp., No. 15-9227, 2016 WL 3745680, at *2

(D. Kan. July 13, 2016) (applying Oppenheimer after the 2015 amendment); see also Kennicott v.

Sandia Corp., 327 F.R.D. 454, 469 (D.N.M. 2018) (analyzing the 2015 amendment and concluding

that it did not change the scope of discovery but clarified it, and therefore Oppenheimer still

applies).1

        Walmart argues the redacted information has no bearing on the central issues in this case.

Walmart points out that it terminated Ritchie’s employment for paying vendors outside of

Walmart’s service channel, whereas the redacted material relates to other issues such as staffing

and payroll, product supply, freight, and associate scheduling concerns that arose in stores across

the country. However, Ritchie disputes Walmart’s motives for discharging him. According to

Ritchie, he managed the Topeka Hypermart, which has a known history of problems such as

frequently needing maintenance, painting, and plumbing services. Ritchie essentially contends

that he could not effectively handle these issues through Walmart’s service channel because it was

broken. So he handled these problems outside of the service channel by making over sixty cash

payments to vendors over a two-year period between March 2016 and May 2018. He contends his

supervisors knew about and authorized these direct payments to vendors. Then, in May 2018,

Walmart suddenly initiated an investigation into these direct payments to vendors just five days

after Ritchie made an open-door complaint to HR that he was lied to about his compensation. This




    1
     Both parties make arguments regarding use of the Document at trial, but whether a document
is deemed relevant at trial is a different inquiry from relevance under Rule 26(b)(1).
                                                 4
      Case 5:19-cv-04067-SAC-ADM Document 89 Filed 09/08/20 Page 5 of 7




investigation is what ultimately led to his termination. Ritchie contends that Walmart’s practices

and concerns documented in the redacted portions of the Document will bear on Walmart’s culture,

intent, thoughts, and credibility.

       The court has reviewed the Document in camera and cannot rule out the possibility that the

redacted information may bear on the credibility of Walmart’s proclaimed motives in terminating

Ritchie’s employment. Walmart’s contention that Ritchie is only entitled to the “service channel”

portion of the Document only serves to support Walmart’s narrow view of the case. Ritchie is

entitled to pursue broader discovery to try to discredit Walmart’s purported justification for

terminating him. Ritchie also points out that Walmart deposed him about issues at his store

unrelated to the service channel, including “perceived shrinkage, inventory, loss prevention, and

audits.” (ECF 74, at 2.) Walmart’s attempt to characterize Ritchie as trying to “engage in a fishing

expedition” is unpersuasive. The current dispute only involves one email with attachment. This

is hardly a fishing expedition.

       B.      Walmart Has Not Established Good Cause for a Protective Order.

       Walmart also argues the redacted information “constitutes confidential business

information, the disclosure of which will cause Walmart harm or embarrassment.” (ECF 70, at 3-

5.) A party seeking a protective order must first establish that the information sought is indeed a

trade secret or other confidential research, development, or commercial information. In re Cooper

Tire & Rubber Co., 568 F.3d 1180, 1190 (10th Cir. 2009). The party must then show that the

disclosure of this information might be harmful. Id. To do this, the movant must demonstrate that

disclosure would “result in a clearly defined and very serious injury, such as showing the

competitive harm that would befall it by virtue of the disclosure of the trade secrets or other highly-

confidential proprietary information.” In re Syngenta Ag Mir 162 Corn Litig., No. 14-MD-2591-



                                                  5
      Case 5:19-cv-04067-SAC-ADM Document 89 Filed 09/08/20 Page 6 of 7




JWL-JPO, 2017 WL 386835, at *2 (D. Kan. Jan. 27, 2017) (internal quotation omitted). To

establish such an injury under the good-cause standard for a protective order, a party must make

“a particular and specific demonstration of fact, as distinguished from stereotyped and conclusory

statements.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n. 16 (1981).

       Walmart contends that the redacted information “constitutes confidential business

information, the disclosure of which will cause Walmart harm or embarrassment.” (ECF 70, at 4.)

But this is merely a conclusory argument alleging non-specific injuries. Walmart provides no

particular and specific demonstration of fact establishing that it would suffer any clearly defined

and very serious injury if it produced the Document in unredacted form. Furthermore, the only

declaration Walmart submitted in support of this argument was an affidavit from counsel stating

that the redacted information consists of “confidential business information.” (ECF 70-1 ¶¶ 5, 7.)

Facts demonstrating good cause “should be set forth in more than the briefs or the hearsay

allegations of counsel’s affidavit.” Flint Hills Sci., LLC v. Davidchack, No. 00-2334-KHV-DJW,

2001 WL 1718291, at *2 (D. Kan. Dec. 3, 2001). Walmart has not submitted a record from which

the court can conclude that the redacted information is so highly proprietary or sensitive that

redaction is warranted. Cf. Ad Astra, 2020 WL 5057482, at *10-*11 (granting a motion for

protective order permitting redactions where the moving party and non-parties submitted

declarations detailing the specific and significant competitive harm that would result if the redacted

information was produced). Accordingly, Walmart has not demonstrated good cause for a

protective order to allow it to maintain the redactions.

                                             * * * * *




                                                  6
      Case 5:19-cv-04067-SAC-ADM Document 89 Filed 09/08/20 Page 7 of 7




       IT IS THEREFORE ORDERED that plaintiff Joey L. Ritchie’s Motion to Compel

Production of Unredacted Document (ECF 71) is granted.           Walmart must produce

WM_Ritchie_005229-5240 without redactions on or before September 10, 2020.

       IT IS FURTHER ORDERED that defendant Wal-Mart Stores East, L.P.’s Motion for

Protective Order (ECF 69) is denied.

       IT IS SO ORDERED.

       Dated September 8, 2020, at Topeka, Kansas.

                                                      s/ Angel D. Mitchell
                                                      Angel D. Mitchell
                                                      U.S. Magistrate Judge




                                             7
